Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 1 of 16 PageID #: 659




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


UNITED STATES OF AMERICA,                                CR. 17-50133-JLV

                    Plaintiff,
                                                               ORDER
      vs.

MAURICE WILFORD,
a/k/a “Mo,”

                    Defendant.


                                  INTRODUCTION

      Defendant Maurice Wilford filed a motion to withdraw his guilty plea

together with a letter of explanation. (Dockets 145 & 145-1). The government

opposes the defendant’s motion. The court held an evidentiary hearing.

(Dockets 167 & 170). For the reasons stated below, defendant’s motion is

denied.

                             PROCEDURAL HISTORY

      On August 22, 2017, a grand jury returned an indictment charging Mr.

Wilford with count I: prohibited person in possession of a firearm [five firearms]

in violation of 18 U.S.C. §§ 922(g)(1), (g)(3) & (g)(9); and count II: possession of

a stolen firearm (one rifle) in violation of 18 U.S.C. §§ 922(j) and 924(a)(2).

(Docket 2). On August 30, 2017, Mr. Wilford was arrested and detained

pending trial. (Dockets 8 & 12). Attorney Paul Eisenbraun was appointed to
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 2 of 16 PageID #: 660




represent the defendant. (Docket 11). Over the course of the next several

months, Mr. Wilford objected to his attorney’s representation which ultimately

resulted in Attorney Eisenbraun being allowed to withdraw. United States

Magistrate Judge Daneta Wollmann appointed Attorney Paul Andrews on June

8, 2018. (Docket 35).

      In March 2019, Mr. Wilford became dissatisfied with his second

attorney’s representation. (Docket 66). On March 25, 2019, Magistrate

Judge Wollmann conducted an ex parte hearing with Mr. Wilford and Attorney

Andrews. (Docket 67). The magistrate judge permitted Attorney Andrews to

withdraw and Attorney John Murphy was appointed as the defendant’s third

attorney. (Docket 68).

      Defendant filed a motion to suppress. After conducting an evidentiary

hearing, Magistrate Judge Wollmann issued a report recommending that the

motion to suppress be denied. (Docket 103). On January 14, 2020, the court

entered an order adopting the report and recommendation and denying the

defendant’s motion to suppress. (Docket 105).

      On June 24, 2020, Attorney Murphy filed an ex parte motion seeking to

confirm he was to remain as the defendant’s attorney, as Mr. Wilford quit

talking to him. (Docket 125). On July 7, 2020, the court held an ex parte

hearing with Mr. Wilford and Attorney Murphy. (Dockets 127 & 155). During

the hearing, Mr. Wilford decided he wanted Attorney Murphy to continue to

represent him. (Docket 155 at p. 24:10-14). The court entered an order on

                                       2
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 3 of 16 PageID #: 661




July 14, 2020, denying defendant’s ex parte motion for appointment of new

counsel. (Docket 132).

      On July 13, 2020, Mr. Wilford entered into a plea agreement with the

government to resolve his criminal case. (Docket 128). At the same time, Mr.

Wilford signed a factual basis statement and supplement to the plea

agreement. (Dockets 129 & 130). The plea agreement preserved the

defendant’s right of appeal on the suppression issue (“conditional plea”).

(Docket 128 ¶ Q). The court referred the matter to the magistrate judge for a

change of plea hearing. (Docket 131).

      Pursuant to the plea agreement, on August 4, 2020, a superseding

information was filed charging Mr. Wilford with possession of five firearms by a

prohibited person in violation of 18 U.S.C. §§ 922(g)(l), (g)(3), (g)(9), and

924(e)(l). (Docket 133). At the change of plea hearing on August 5, 2020, Mr.

Wilford, Attorney Murphy and the Assistant United States Attorney Eric

Kelderman initialed changes to the plea agreement, reflecting that Mr. Wilford

would plead guilty to the charge contained in the superseding information and

not the indictment. (Docket 136 at p. 2).

      On August 5, 2020, the magistrate judge conducted the change of plea

hearing. (Docket 134). Because of a technical mistake by the magistrate’s

staff, there is no audio recording of the hearing. The minutes of the hearing

contain the clerk’s summary of the contents of the proceeding. Id. Following

the hearing, the magistrate judge filed a report and recommendation for the

                                          3
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 4 of 16 PageID #: 662




district court to find Mr. Wilford guilty of the offense charged in the

superseding information. (Docket 135). The amended plea agreement, the

defendant’s waiver of indictment and consent to proceed by video conferencing

for the change of plea hearing were filed on August 6, 2020. (Dockets 136-38).

On August 13, 2020, the court entered an order adopting the report and

recommendation and adjudging Mr. Wilford “guilty of possession of firearms by

a prohibited person as charged in the superseding information.” (Docket 140

at p. 1).

       On October 2, 2020, a draft presentence investigation report (“PSR”) was

filed. (Docket 141). As relevant to the issues before the court, the draft PSR

found Mr. Wilford was a criminal history category VI which resulted in a

recommended guideline range of 110 to 120 months in custody. Id. ¶ 80. On

October 26, 2020, Attorney Murphy filed the defendant’s objections to the draft

PSR. (Docket 144). The main focus of the objections was the defendant’s

belief his criminal history should be reduced to “IV” with a resulting guideline

range of 85 to 105 months. Id. at p. 1.

       On November 4, 2020, Attorney Murphy filed a motion to withdraw the

defendant’s guilty plea. (Docket 145). The basis for the motion was Mr.

Wilford’s 11-page letter to his attorney (Docket 145-1) which relayed the

following:

       This letter is in response to the letter you recently sent to me dated:
       October 26, 2020.


                                         4
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 5 of 16 PageID #: 663




      I told you I wanted to withdraw my plea and go to trial unless the
      Government agreed to cap my sentence at 51 months.

      You replied; Quote: “If you want to try to obtain that relief, you would
      have to write me, [John Murphy], a Letter clearly stating your legal
      and factual grounds for withdrawing your guilty plea, and I will
      attach that to a motion for the courts Consideration.” (end Quote).

      ....

      So here is my Legal and factual basis for the issues Ive set forth
      above,

      A)     First of all you [John Murphy] lied to me so I would take
             my deal. You told me that if I took my deal I would get
             41 to 51 months. So I took the deal because it would
             put me “out the Door.” Then after I took that deal you
             came and told me that the deal was for 59 to 71 months,
             that’s not what I agreed to. I agreed to 41 to 51
             months. So that’s the first and biggest reason Im
             withdrawing my plea.

      B)     The second reason is because I have the Legal Right to
             do so If I was lied to or manipulated into taking the deal
             or if the deal has changed to something I never agreed
             to.

      ....

Id. at pp. 1-3 & 10-11 (spelling, punctuation, bracketing and underlying in

original). On November 9, 2020, Mr. Wilford filed with the court a duplicate

copy of his November 4 letter. (Docket 146). On November 16, 2020, Mr.

Wilford filed another letter with the court summarizing his earlier letters to

Attorney Murphy. (Docket 150). On November 20, 2020, the defendant filed

a third letter with the court. (Docket 151). This letter again stated Mr.

Wilford’s reasons for wanting to withdraw his guilty plea.


                                         5
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 6 of 16 PageID #: 664




      I know that Ive been through quite a few attorney’s during these
      proceedings, but I must demand new counsel.

      Ive filed several letters with John Murphy and this court recently
      which proves my claim that our communication has broken down
      and will not improve.

      He flat out lied to me about my plea agreement and has yet to file a
      motion with this court that he said he would, proof of which is in
      the letters Ive written to you and documents Ive provided.

      I gave Mr. Murphy a chance and I thought we had come to an
      agreement of 41-51 months but After I signed the plea agreement he
      comes and tells me its more than that.

      I told you that I wasn’t going to come into court “Butt Naked,”
      without a clear understanding of my plea agreement.

      I am not acting disrespectfully to the court or to my court appointed
      Counsel. If my plea agreement stayed at 41-51 months, then we
      wouldn’t be having any of these issues. . . .

      So Im sorry to the Court but I refuse to proceed with John Murphy
      as my counsel.

      He has lied to me, manipulated me into taking my plea, He’s pushed
      his job and responsibilities off onto me and our trust and
      communication has completely been destroyed by him and his
      unfortunate and unethical actions.

      He has made it impossible for me to trust his Legal advice or help.

      I have proved that he has lied to me and I demand new counsel.

      I do apologize to the court but Im not going to allow anyone to treat
      my life and my future as frivolously as Mr. Murphy has. . . .

Id. at pp. 1-3 (spelling and punctuation in original).

      On December 18, 2020, Magistrate Judge Wollmann held an ex parte

hearing on the defendant’s motion for change of counsel. (Docket 154).


                                         6
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 7 of 16 PageID #: 665




Following the hearing, the magistrate judge permitted Attorney Murphy to

withdraw and appointed Attorney Stephen Demik as the defendant’s fourth

attorney. (Dockets 154 & 156).

      On January 7, 2021, the defendant filed another ex parte letter with the

court. (Docket 161). In this letter, Mr. Wilford asserted his constitutional

rights claiming neither Pennington County nor the state of South Dakota had

jurisdiction over the Pine Ridge Indian Reservation and that his speedy trial

rights had been violated. Id.

      On January 26, 2021, the court held a hearing on the defendant’s

motion to withdraw his guilty plea. (Docket 167). Both Mr. Wilford and

Attorney Murphy testified during the hearing. Id.; see also Docket 170.

                                    ANALYSIS

      “It is well settled that a defendant does not have an absolute right to

withdraw a guilty plea before sentencing.” United States v. Burney, 75 F.3d

442, 444 (8th Cir. 1996) (internal citation omitted). “Instead, the burden is on

the defendant to establish a fair and just reason for the withdrawal.” Id.

(citing what is now Fed. R. Crim. P. 11(d)(2)(B)); United States v. Newson, 46

F.3d 730, 732 (8th Cir. 1995)). “This determination lies within the sound

discretion of the trial court, and we will reverse its decision only for an abuse of

discretion.” Id. (citing United States v. Abdullah, 947 F.2d 306, 311 (8th Cir.

1991)). “A guilty plea is a solemn act not to be set aside lightly.” United

States v. Prior, 107 F.3d 654, 657 (8th Cir. 1997) (internal citation omitted).

                                         7
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 8 of 16 PageID #: 666




      “A defendant may withdraw a guilty plea after it has been accepted by

the court, but before the court imposes sentence, if he shows ‘a fair and just

reason for requesting the withdrawal.’ ” United States v. White Owl, 932 F.3d

1192, 1194 (8th Cir. 2019) (quoting Fed. R. Crim. P. 11(d)(2)(B)). Although the

standard for withdrawal is ostensibly liberal, a “defendant has no automatic

right to withdraw a plea.” United States v. Sharp, 879 F.3d 327, 333 (8th Cir.

2018) (internal quotation omitted). “When a defendant has entered a knowing

and voluntary plea of guilty at a hearing at which he acknowledged committing

the crime, the occasion for setting aside a guilty plea should seldom arise.”

United States v. McHenry, 849 F.3d 699, 705 (8th Cir. 2017) (internal

quotation omitted).

      [I]f a defendant shows a fair and just reason for withdrawal, the
      court must consider other factors before granting the motion,
      namely, whether the defendant asserts his innocence of the charge,
      the length of time between the guilty plea and the motion to
      withdraw it, and whether the government will be prejudiced if the
      court grants the motion.

Id. (internal quotation omitted).

      During the ex parte hearing on July 7, 2020, with Mr. Wilford and

Attorney Murphy, the court discussed the maximum penalty for the count in

the indictment charging Mr. Wilford with being a prohibited person in

possession of a firearm. “That carries up to ten years in federal prison and up

to a $250,000 [fine] or both, plus supervised release upon conviction.”

(Docket 155 at pp. 3:25-4:3).


                                        8
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 9 of 16 PageID #: 667




      During the change of plea hearing on August 5, 2020, before Magistrate

Judge Wollmann, the record reflects Mr. Wilford was placed under oath.

(Docket 134). During the hearing the magistrate judge reviewed the plea

agreement and informed the defendant of his rights and the maximum

penalties. Id. The penalties were also set forth in both the plea agreement

and the amended plea agreement which Mr. Wilford executed earlier. See

Dockets 128 ¶ C & 136 ¶ C. That provision states, “[t]he charge [prohibited

person in possession of a firearm] carries a maximum sentence of 10 years in

prison, a $250000 fine, or both, and a period of supervised release of 3 years.”

Id.

      Returning to the minutes of the change of plea hearing, Mr. Wilford

entered a guilty plea to count 1 of the superseding information. (Docket 134).

The magistrate judge then “review[ed] the essential elements of the offense and

the factual basis statement with the defendant.” Id. The magistrate judge

found Mr. Wilford “competent and capable of entering an informed plea, is

aware of the nature of the charges and consequences of the plea, that the plea

is knowing and voluntary and is supported by an independent basis in fact

containing each of the essential elements of the offense, and [the court]

recommends that the defendant shall be adjudged guilty of the offense.” (Id.

and Docket 135).




                                        9
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 10 of 16 PageID #: 668




      During the evidentiary hearing on Mr. Wilford’s motion to withdraw his

guilty plea, the defendant testified he took the plea agreement because Attorney

Murphy said the sentence “would be for 41 to 51 months.” (Docket 170 at

p. 6:5-7). Because he was focused on preserving the conditional plea portion

of the plea agreement, Mr. Wilford asserted he did not understand the

guidelines portion of the agreement. Id. at p. 6:20-23. For that reason, Mr.

Wilford testified he did not fully understand the plea agreement when he signed

it. Id. at pp. 6:25-7:3.

      Mr. Wilford completed twelfth grade, although some of that was in

special education classes. Id. at pp. 7:20-8:3. Mr. Wilford claims no other

learning deficiencies or disabilities which would interfere with his competency.

      When asked by the magistrate judge if he understood the plea

agreement, the defendant testified that he did. Id. at pp. 8:24-9:7. He

acknowledged he understood the sentencing guidelines were not binding on the

district court. Id. at p. 9:8-16. When the magistrate judge told him there was

no guarantee as to what his sentencing guidelines would be, Mr. Wilford

testified he understood. Id. at p. 9:17-20. Mr. Wilford testified during the

evidentiary hearing that he told the magistrate judge he understood the

purpose of the conditional plea was to reserve his right of appeal on the

suppression issue. Id. at p. 9:21-25. Mr. Wilford told the magistrate judge

there were no promises or threats to get him to sign the plea agreement and

that the plea agreement was his entire agreement with the government. Id. at

                                       10
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 11 of 16 PageID #: 669




p. 11:2-6 & 13-19. Mr. Wilford testified he told the magistrate judge there

were no assurances outside of the plea agreement in order to get him to accept

it. Id. at p. 12:3-9. He agreed the plea agreement was not binding on the

district court. Id. at p. 12:9-14. Mr. Wilford testified during the evidentiary

hearing that the magistrate judge told him the maximum possible sentence

was 10 years in prison, along with other conditions. Id. at p. 12:15-20. He

acknowledged the magistrate judge told him that no court would be able to

determine the guidelines range until after a PSR was prepared. Id. at p. 13:2-

4. Mr. Wilford testified the magistrate judge advised him of the sentencing

judge’s authority to depart upward or downward to provide a custodial

sentence outside the guidelines. Id. at p. 13:8-21.

      Mr. Wilford acknowledged the magistrate judge advised him of the

following rights:

      The right to plead not guilty. Id. at p. 15:4-6.

      The right to go to trial. Id. at p. 15:7-9.

      That the verdict would have to be unanimous. Id. at p. 15:10-20.

      At trial, Mr. Wilford would be presumed innocent. Id. at p. 15:21-
      23.

      To be convicted at trial would require proof beyond a reasonable
      doubt. Id. at p. 15:24-16:2.

      That Mr. Wilford would be entitled to the assistance of counsel at
      every stage of his case. Id. 16:3-11.

      That he would have the right to confront and cross-examine the
      witnesses at trial. Id. at p. 16:12-14.

                                        11
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 12 of 16 PageID #: 670




      That he would have the power of a subpoena to compel witnesses
      to come to trial for him. Id. at p. 16:15-22.

      That Mr. Wilford had the right to testify at trial. Id. at p. 16:23-
      25.

      That he had the right not to testify and the jury could not consider
      his silence. Id. at p. 17:1-8.

      That by pleading guilty, Mr. Wilford would be giving up most of
      these trial rights except the effective assistance of counsel. Id. at
      p. 17:9-13.

After this discussion with the magistrate judge, Mr. Wilford indicated he had

no questions of either the magistrate judge or his attorney. Id. at p. 19:5-13.

      Mr. Wilford acknowledged at the evidentiary hearing that he pled guilty

to the charge in the superseding information and that everything in the factual

basis statement was true and accurate. Id. at pp. 20:3-24 & 34:5-21. He

admitted to the magistrate judge that he was “in fact, guilty of this offense.”

Id. at p. 21:24-22:6. Mr. Wilford testified no one pressured him to sign the

plea agreement. Id. at p. 25:10-13.

      During the evidentiary hearing, Mr. Wilford testified he did not

understand the plea agreement, did not understand everything the magistrate

judge said to him, and he just signed the agreement and responded “yes” to the

magistrate judge’s questions as he recalls “[m]ost likely . . . to get it over with.”

Id. at p. 36:6-24.

      During the evidentiary hearing, Attorney Murphy testified he provided

the defendant with a cover letter and script of how the magistrate judge would

                                          12
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 13 of 16 PageID #: 671




proceed with the change of plea hearing. Id. at pp. 48:21-49:7 (referencing

Exhibit 1). Attorney Murphy testified he used the script in discussing the plea

agreement and the change of plea hearing with Mr. Wilford. Id. at p. 50:11-25.

During a change of plea hearing, Attorney Murphy uses “a negative approach

to plea colloquies in that I’m listening, and I note deficiencies if they exist.

And I reviewed my notes from this hearing. There were no deficiencies noted.”

Id. at p. 51:14-17.

      Attorney Murphy testified that during the change of plea hearing, he

believed Mr. Wilford understood what was occurring. Id. at p. 53:10-14.

Additionally, he believed the defendant fully understood what he signed, what

he was agreeing to and when answering he understood the magistrate judge’s

questions. Id. at p. 53:18-22. Attorney Murphy found his client to be “very

bright . . . . He had good questions. He asked me to do follow-up research.

He had done research on his own. . . . [H]e . . . understood what the conditional

plea was and how that benefitted him.” Id. at pp. 53:25-54:9.

      Contrary to the defendant’s assertion, Attorney Murphy testified he never

made any representation or guarantee that Mr. Wilford would receive a

sentence of between 41 and 51 months. Id. at p. 56:2-5 & 20-23. Attorney

Murphy believed Mr. Wilford understood what he was doing during the change

of plea hearing and he voluntarily entered a guilty plea. Id. at p. 58:71-24.

      Mr. Wilford’s “representations during the plea colloquy ‘carry a strong

presumption of verity and pose a formidable barrier’ in a subsequent attack.”

                                          13
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 14 of 16 PageID #: 672




United States v. Morales, 834 Fed. Appx. 304, 305 (8th Cir. 2021) (citing

Adams v. United States, 869 F.3d 633, 635 (8th Cir. 2017) (quoting Nguyen v.

United States, 114 F.3d 699, 703 (8th Cir. 1997)).

      The court finds Mr. Wilford’s testimony at the hearing on his motion to

withdraw his guilty plea not credible. His explanation for wanting to get out of

his plea agreement is simply a self-serving effort to avoid a custodial sentence

greater than 51 months. He even says as much. “If my plea agreement

stayed at 41-51 months, then we wouldn’t be having any of these issues. . . .”

(Docket 151 at p. 2). Even more important, Mr. Wilford never claims he is not

guilty of the offense of prohibited person in possession of firearms.

      Mr. Wilford knew the maximum sentence was 10 years in custody. He

also knew, because both this court and the magistrate judge told him before he

decided to sign the plea agreement or pled guilty, that the sentencing

guidelines and sentencing recommendations by the parties were not binding on

the district court.

      The court finds the testimony of Attorney Murphy credible. Throughout

these proceedings, he properly advised Mr. Wilford of his rights and negotiated

a conditional plea agreement on his behalf, a conditional plea agreement which

Mr. Wilford felt was important to protect his right to appeal the suppression

issue. Attorney Murphy explained in detail his professional relationship with

the defendant. Mr. Wilford’s attacks on Attorney Murphy’s integrity and

character are without merit.

                                        14
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 15 of 16 PageID #: 673




      As the court told Mr. Wilford, the Guidelines are not mandatory in this

case (or any other). In 2005, the Supreme Court made “the Guidelines

effectively advisory.” United States v. Booker, 543 U.S. 220, 245 (2005). A

sentencing court must “consider Guidelines ranges” but may also “tailor the

sentence in light of other statutory concerns[.]” Id. The court is not bound to

sentence a defendant to the range of months noted in the PSR. In fact, the

court routinely varies from the applicable Guidelines range to sentence in

accordance with 18 U.S.C. § 3553(a).

      The United States Court of Appeals for the Eighth Circuit held erroneous

predictions about the Guideline calculation is not a fair and just reason to

withdraw a guilty plea.

      A defendant may not withdraw a plea, however, merely because he
      misunderstands how the sentencing guidelines will apply to his
      case. So long as the district court tells a defendant the statutory
      range of punishment that he faces and informs him that the
      sentencing guidelines will be used in determining the ultimate
      sentence, the plea is binding. This is true even where the
      misunderstanding is caused by defense counsel’s erroneous
      estimation of what the ultimate sentence will be.

United States v. Ramirez-Hernandez, 449 F.3d 824, 826 (8th Cir. 2006) (citing

United States v. Burney, 75 F.3d 442, 445 (8th Cir. 1996)). This rule is not a

suggestion to district courts for how to exercise their discretion in resolving a

motion to withdraw a guilty plea. It is binding “circuit precedent” that the

Eighth Circuit has refused to undermine. United States v. Briggs, 820 F.3d

917, 920 (8th Cir. 2016).


                                        15
Case 5:17-cr-50133-JLV Document 172 Filed 04/22/21 Page 16 of 16 PageID #: 674




      Here, both the magistrate judge and this court advised defendant he

could be sentenced to 10 years under the applicable statute. The court also

informed him it would calculate the Guidelines range and consider it in

determining his sentence.

      Mr. Wilford did not show a fair and just reason to withdraw his plea and

the court need not consider other factors. Burney, 75 F.3d at 444; United

States v. Teeter, 561 F.3d 768, 770 (8th Cir. 2009); McHenry, 849 F.3d at 705.

Mr. Wilford’s guilty plea is a knowing and voluntary plea supported by a

detailed factual basis. Accordingly, “the plea is binding.” Ramirez-

Hernandez, 449 F.3d at 826.

                                      ORDER

      No good cause appearing, it is

      ORDERED that defendant’s motion to withdraw his guilty plea (Docket

145) is denied. A revised schedule for preparing the final PSR and setting a

sentencing hearing will be entered.

      Dated April 22, 2021.

                              BY THE COURT:

                              /s/   Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                        16
